RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3931-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

W.L.,

     Defendant-Appellant.
___________________________

                    Submitted September 16, 2019 – Decided October 7, 2019

                    Before Judges Messano and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 08-05-
                    0808.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (John Vincent Molitor, Designated Counsel,
                    on the brief).

                    Andrew C. Carey, Middlesex County Prosecutor,
                    attorney for respondent (Patrick F. Galdieri, II,
                    Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
       Defendant W.L. 1 appeals from an order denying his post-conviction relief

(PCR) petition challenging his 2010 convictions following a jury trial for first-

degree aggravated sexual assault, N.J.S.A. 2C:14-2(a), second-degree sexual

assault, N.J.S.A. 2C:14-2(b), and second-degree endangering the welfare of a

child, N.J.S.A. 2C:24-4(a). Based on our review of the record, we are convinced

the PCR court correctly found defendant's petition is time-barred under Rule

3:22-12(a)(1), defendant failed to establish either excusable neglect or that

enforcement of the time-bar will result in a fundamental injustice, R. 3:22-

12(a)(1)(A), and defendant failed to present a prima facie case of ineffective

assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984), and

State v. Fritz, 105 N.J. 42 (1987). We therefore affirm.

                                        I.

       We set forth facts supporting defendant's convictions in our decision on

his direct appeal, State v. W.L., No. A-4938-09 (App. Div. Mar. 15, 2013) (slip

op. at 3-11), and briefly summarize the pertinent facts here. In January 2008,

defendant resided with his wife, Miranda; their twenty-month-old daughter;

Miranda's eight-year-old daughter Sarah; and Miranda's grandmother Marjorie.




1
    We employ initials and pseudonyms to protect the victim's privacy.
                                                                         A-3931-17T1
                                        2
      On January 4, 2008, Sarah played with two other children in the family's

living room. Marjorie entered the room and was told by the other children "that

defendant took Sarah upstairs because '[h]e wanted to show her something.'" Id.

at 4. Marjorie went upstairs, saw the door to defendant's and Miranda's bedroom

door was closed, and "saw no light coming from beneath the closed door." Ibid.

Marjorie opened the door, turned the light on and saw defendant "roll[] off his

bed onto the floor." Ibid. "Sarah was on the bed under the covers." Ibid.

Defendant said he was "looking for directions to assemble a telescope." Ibid.

Marjorie took Sarah downstairs. Ibid.

      That evening Sarah told Marjorie "defendant was going to put something

in [her] mouth" and he "touch[ed] [her] down there." Ibid. Sarah said she was

"afraid" to report what occurred and "defendant told her that it was their secret."

Id. at 5. The following day, Miranda and Marjorie reported the incident to their

priest, who later reported it to the police. Ibid.

      On January 11, 2008, a Middlesex County Prosecutor's Office detective

interviewed Sarah. Ibid. A video recording of the interview was played for the

jury at trial. Ibid. Sarah testified at trial and detailed four separate incidents

during which she was sexually molested and assaulted by defendant. Id. at 6-7.




                                                                           A-3931-17T1
                                         3
        David Rottman testified that during time he spent with defendant in jail,

defendant said that "on two occasions . . . 'he stuck his thing in [Sarah's] mouth.'"

Id. at 6. Rottman also testified that defendant said the "'grandmother . . . found

out[,]' when '[s]he walked in when [he and Sarah] were in the room.'" Ibid.

        Defendant testified at trial, denied Sarah's allegations, and explained that

on January 4, 2008, he brought Sarah upstairs to show her a telescope as a

surprise and told her to "'close her eyes and open her mouth[,]' intending to give

her a candy truffle." Id. at 8. He also explained he shut off the light in the

bedroom because his eyes did not "focus in the light the same as in the dark."

Ibid.

        The jury convicted defendant of first-degree aggravated sexual assault,

second-degree sexual assault, and second-degree endangering the welfare of a

child. On February 19, 2010, the court sentenced defendant and entered a

judgment of conviction.        On defendant's direct appeal, we affirmed his

convictions and remanded for resentencing. Id. at 30. The Supreme Court

denied defendant's petition for certification. State v. W.L., 216 N.J. 8 (2013).

The trial court resentenced defendant and entered an amended judgment of

conviction on July 3, 2013.




                                                                             A-3931-17T1
                                          4
      On June 27, 2017, more than seven years after entry of the original

judgment of conviction, defendant filed a pro se PCR petition. Defendant's

assigned counsel filed an amended PCR petition and a twenty-nine-page

supporting brief. The court heard argument, found Rule 3:22-12(a)(1) requires

the filing of a PCR petition no more than five years after entry of the judgment

of conviction, and determined defendant's petition was time-barred because it

was filed seven years and four months after entry of the February 19, 2010

judgment of conviction. The court further found defendant was not entitled to

a relaxation of the five-year time-bar under Rule 3:22-12(a)(1)(A) because he

did not present evidence demonstrating either excusable neglect or that

enforcement of the time-bar would result in a fundamental injustice. The court

rejected defendant's claim that the PCR petition was timely under Rule 3:22-

12(a)(1) because it was filed within five years of the entry of the amended

judgment of conviction.

      Although the court found the petition was time-barred, it also addressed

and rejected defendant's claim he was entitled to PCR because his trial counsel

was ineffective. The court noted defendant claimed his counsel was ineffective

by failing to object to: the prosecutor's cross-examination of defendant about

sex toys found in defendant's bedroom; admission of the portions of the


                                                                        A-3931-17T1
                                       5
recording of Sarah's interview during which she referred to defendant striking

Miranda; the prosecutor's disparaging remarks concerning defense counsel's

cross-examination of Sarah; and an investigator's testimony that defendant

"invoked his right to defense."

      The court explained that the testimony and prosecutor's comments were

challenged on defendant's direct appeal, and this court determined that neither

deprived defendant of a fair trial. The court also found defendant could not

relitigate the issues because they had been addressed on direct appeal, R. 3:22-

5, and defendant otherwise failed to demonstrate that but for his trial counsel's

alleged errors, there was a reasonable probability the result of his trial would

have been different. The court found defendant did not establish a prima facie

case of ineffective assistance of counsel and entered an order denying

defendant's PCR petition without an evidentiary hearing. This appeal followed.

      On appeal, defendant offers the following arguments for our

consideration:

            POINT I

            THIS COURT SHOULD REVERSE THE TRIAL
            COURT'S DECISION TO DENY DEFENDANT'S
            PETITION FOR POST-CONVICTION RELIEF
            BECAUSE   CSAAS    EVIDENCE    DEPRIVED
            DEFENDANT OF HIS RIGHT TO A FAIR TRIAL.


                                                                         A-3931-17T1
                                       6
POINT II

PCR COUNSEL WAS INEFFECTIVE BECAUSE HE
DID NOT OFFER ANYTHING DURING ORAL
ARGUMENT[.]

POINT III

THIS COURT SHOULD REVERSE THE TRIAL
COURT'S DECISION TO DENY DEFENDANT'S
PETITION FOR POST-CONVICTION RELIEF AND
REMAND THE MATTER FOR AN EVIDENTIARY
HEARING[.]

A. DEFENDANT'S TRIAL ATTORNEY FAILED TO
OBJECT TO THE PROSECUTOR'S REFERENCE TO
"SEX TOYS"[.]

B. DEFENDANT'S TRIAL ATTORNEY SHOULD
HAVE OBJECTED TO THE PROSECUTOR'S
DECISION TO COMPEL DEFENDANT TO
CHARACTERIZE [SARAH] AS A LIAR[.]

C. DEFENDANT'S TRIAL ATTORNEY DID NOT
CHALLENGE THE ADMISSION OF BAD ACTS
EVIDENCE AND DID NOT DEMAND A CURATIVE
INSTRUCTION[.]

D. DEFENDANT'S TRIAL ATTORNEY SHOULD
NOT HAVE PERMITTED THE PROSECUTOR TO
DISPARAGE HIM AND HIS ARGUMENT[.]

E. DEFENDANT'S TRIAL ATTORNEY SHOULD
NOT HAVE [PERMITTED] THE PROSECUTOR TO
ELICIT TESTIMONY ABOUT DEFENDANT'S
DECISION TO INVOKE HIS RIGHT AGAINST
SELF-INCRIMINATION [.]


                                          A-3931-17T1
                   7
                                       II.

      We "conduct a de novo review" of the court's order because it denied

defendant's PCR petition without an evidentiary hearing. State v. Jackson, 454
N.J. Super. 284, 291 (App. Div.) (quoting State v. Harris, 181 N.J. 391, 421

(2004)), certif. denied, 236 N.J. 35 (2018). Under that standard, we first address

the court's determination that the petition is time-barred under Rule 3:22-

12(a)(1). Defendant does not challenge the court's conclusion that he failed to

timely file his petition as required under the Rule and did not present any

evidence showing either excusable neglect or a fundamental injustice permitting

a late filing under Rule 3:22-12(a)(1)(A). Thus, defendant has waived any claim

that the court erred by dismissing the PCR petition because it is time-barred.

See Jefferson Loan Co. v. Session, 397 N.J. Super. 520, 525 n.4 (App. Div.

2008) (explaining that an issue not briefed on appeal is waived).

      Nonetheless, we have reviewed the record and are satisfied the court

correctly determined that defendant's PCR petition is time-barred under Rule

3:22-12(a)(1)(A). In pertinent part, the Rule provides that:

            no petition shall be filed pursuant to this rule more than
            5 years after the date of entry . . . of the judgment of
            conviction that is being challenged unless:

            (A) it alleges facts showing that the delay beyond said
            time was due to defendant's excusable neglect and that

                                                                          A-3931-17T1
                                        8
            there is a reasonable probability that if the defendant's
            factual assertions were found to be true enforcement of
            the time bar would result in a fundamental injustice….

            [R. 3:22-12(a)(1)].

The prescribed five-year period "commences when the judgment of conviction

is entered and is generally neither stayed nor tolled by an appellate or other

proceeding." State v. Murray, 162 N.J. 240, 249 (2000).

      Defendant filed his petition more than seven years after his February 19,

2010 judgment of conviction. He argued before the PCR court that the petition

was timely because it was filed within five years of the July 3, 2013 amended

judgment of conviction entered after his resentencing.        The court correctly

rejected the argument because "a petition for [PCR] must be filed within five

years of entry of the judgment memorializing the conviction even if further trial

proceedings relating to the sentence are conducted during the interim period."

State v. Dugan, 289 N.J. Super. 15, 20 (App. Div. 1996); see State v. Cann, 342
N.J. Super. 93, 102 (App. Div. 2001) (noting that "in considering [Rule 3:22-

12(a)(1)]'s time-bar, the date of the judgment of conviction controls even if there

are subsequent sentencing proceedings"). Thus, defendant's PCR petition was

filed beyond Rule 3:22-12(a)(1)'s five-year time-bar.




                                                                           A-3931-17T1
                                        9
      A court may review a PCR petition filed more than five years after the

date of the judgment of conviction in the narrow circumstance where the petition

"alleges facts showing that the delay beyond said time was due to defendant's

excusable neglect and that there is a reasonable probability that if the defendant's

factual assertions were found to be true enforcement of the time bar would result

in a fundamental injustice."      R. 3:22-12(a)(1)(A).      To satisfy the Rule's

requirements, "[t]he petition itself must allege the facts relied on to support the

claim." State v. Mitchell, 126 N.J. 565, 577 (1992).

      Defendant's submissions to the PCR court are bereft of any facts showing

excusable delay for the late filing of his petition. Indeed, defendant did not

address the late filing of his petition in any manner other than by erroneously

arguing it was filed within five years of the entry of the amended judgment of

conviction.   "Ignorance of the law and rules of court does not qualify as

excusable neglect," State v. Merola, 365 N.J. Super. 203, 218 (Law Div. 2002)

(citing Murray, 162 N.J. at 246), aff'd o.b., 365 N.J. Super. 82, 84 (App. Div.

2003), and an otherwise untimely PCR petition "is time-barred if it does not

claim excusable neglect, or allege the facts relied on to support that claim,"

Cann, 342 N.J. Super. at 101-02 (citing Mitchell, 126 N.J. at 577); accord State

v. Norman, 405 N.J. Super. 149, 159 (App. Div. 2009) ("[T]o overcome the


                                                                            A-3931-17T1
                                        10
procedural bar in [Rule] 3:22-12, defendant must show that the delay in filing

the PCR petition was attributable to excusable neglect.").

      Defendant also failed to establish there is a reasonable probability that

enforcement of the time-bar would result in a fundamental injustice. R. 2:22-

12(a)(1)(A). There is a fundamental injustice "when the judicial system has

denied a 'defendant with fair proceedings leading to a just outcome' or when

'inadvertent errors mistakenly impacted a determination of guilt or otherwise

wrought a miscarriage of justice.'" State v. Nash, 212 N.J. 518, 546 (2013)

(quoting Mitchell, 126 N.J. at 587). Thus, to satisfy the fundamental-injustice

prong of the Rule 2:22-12(a)(1)(A) standard, a defendant "must make 'some

showing' that an error or violation 'played a role in the determination of guilt.'"

Id. at 547 (quoting State v. Laurick, 120 N.J. 10, 13 (1990)). Defendant made

no such showing here.

      We are therefore satisfied the court correctly denied the PCR petition as

untimely under Rule 2:22-12(a)(1) and that defendant did not present any facts

permitting a late filing of the petition under Rule 2:22-12(a)(1)(A). As noted,

defendant does not argue to the contrary. For those reasons alone, we affirm the

court's denial of defendant's petition.




                                                                           A-3931-17T1
                                          11
      We also are convinced the record required a denial of the petition for the

separate but equally dipositive reason that defendant failed to present facts

establishing a prima facie case of ineffective assistance of counsel under the

Strickland standard. Under Strickland, a defendant first must show that his or

her attorney's handling of the matter "fell below an objective standard of

reasonableness." 466 U.S. at 687-88. A defendant also must show that there

exists a "reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different." Id. at 694. A defendant

must establish both prongs of the standard to obtain a reversal of the challenged

conviction. Id. at 687; Nash, 212 N.J. at 542.

      Defendant argues his trial counsel was ineffective by failing to object to

the prosecutor's closing argument that was critical of defense counsel's cross-

examination of Sarah. Defendant also claims his counsel was ineffective by

failing to object to the prosecutor's cross-examination of defendant about sex

toys found in his bedroom, defendant's opinion about the veracity of Sarah's

statements, and defendant's relationship with a woman who was not his wife;

Sarah's statements in the recorded interview that defendant struck Miranda in

the past; and a police officer's testimony that defendant "invoked his right to a

defense."


                                                                           A-3931-17T1
                                       12
        "Although a demonstration of prejudice constitutes the second part of the

Strickland analysis, courts are permitted leeway to choose to examine first

whether a defendant has been prejudiced . . . and if not, to dismiss the claim

without determining whether counsel's performance was constitutionally

deficient." State v. Gaitan, 209 N.J. 339, 350 (2012). We follow that approach

here.

        Defendant argues that his trial counsel was ineffective by failing to object

to the same prosecutor's statements and witness testimony that defendant

challenged on his direct appeal. We concluded that although the statements and

testimony were improper, they were neither singularly nor collectively capable

of producing an unjust result and did not deprive defendant of a fair trial. W.L.,

No. A-4938-09, slip op. at 18-25. Based on our finding on direct appeal that

there was no reversible error in the admission of the challenged testimony or the

prosecutor's closing argument, "the failure of trial counsel to object . . . could

not lead to the conclusion that there is a reasonable probability that, but for the

errors of trial . . . counsel, the outcome would have been different." State v.

Echols, 199 N.J. 344, 361 (2009). Because defendant did not sustain his burden

under the second prong of the Strickland standard, his PCR was properly denied

and we need not address the claim that his trial counsel erred by failing to object


                                                                            A-3931-17T1
                                        13
to the challenged testimony and prosecutor's statements. Strickland, 466 U.S.

at 700.

      We also do not address the merits of defendant's contention that his trial

counsel was ineffective by failing to object to testimony about Child Sexual

Abuse and Accommodation Syndrome (CSAAS) offered by the State's expert. 2

Our review of alleged trial court errors "is not limitless" and is "bounded by the

proofs and objections critically explored on the record before the trial court by

the parties themselves." State v. Robinson, 200 N.J. 1, 19 (2009). Where, as

here, the "issue never was raised before the [PCR] court, . . . and . . . its legal

propriety never was ruled on by the . . . court, the issue was not properly

preserved for appellate review." Id. at 18-19. Defendant's argument does not

"go to the jurisdiction of the trial court or concern matters of great public

interest," warranting an exception to the general prohibition against deciding an

issue on appeal that was "not properly presented to the trial court." Id. at 20

(quoting Nieder v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)).



2
  Defendant did not challenge the admission of the expert's testimony on direct
appeal. See generally R. 3:22-3 (providing that a PCR proceeding is not "a
substitute for an appeal from conviction"); R. 3:22-4 (barring the assertion of a
claim in a PCR proceeding that was not raised on an appeal from the conviction
unless one of three enumerated exceptions apply).


                                                                           A-3931-17T1
                                       14
      Moreover, at defendant's trial counsel's request, the expert's CSAAS

testimony was properly limited by the court to the permissible scope of such

testimony under the law existing at the time of trial. 3 Defendant does not make

any claim to the contrary. Instead, defendant argues his trial counsel erred by

failing to object during his 2009 trial to the admission of portions of the expert's

testimony concerning CSAAS that our Supreme Court first determined was

inadmissible in its 2018 decision in State v. J.L.G., 234 N.J. 265 (2018). In

J.L.G., the Court determined that CSAAS evidence, except as to delayed

disclosure, is not sufficiently reliable to be admissible. Id. at 272.

      In J.L.G., the Supreme Court announced a new rule of law that has

pipeline retroactive application. State v. G.E.P., 458 N.J. Super. 436, 444-48

(2019); see also State v. Burstein, 85 N.J. 394, 402-03 (1981) (explaining a

court's options in determining the effect of an announcement of a new rule of

law). The new rule of law therefore is inapplicable to defendant's case because

he exhausted the direct appeals of his conviction in 2013, six years prior to the

Court's decision in J.L.G. See G.E.P., 458 N.J. Super. at 444-48. Defendant

cannot obtain relief from his conviction through a PCR petition where the new


3
  The trial court expressly limited the expert's testimony concerning CSAAS to
the parameters established in State v. P.H., 178 N.J. 378 (2004), and State v.
J.Q., 130 N.J. 554 (1993).
                                                                            A-3931-17T1
                                        15
rule of law upon which he relies is not retroactive to his conviction. See State

v. Cupe, 289 N.J. Super. 1, 11 (App. Div. 1996) (explaining that "a case decided

after a defendant's conviction and sentence has become final may not provide

the basis for [PCR] if it announces a new rule of law" unless it is determined the

new rule of law applies retroactively to the defendant's conviction and sentence).

Additionally, defendant's trial counsel's performance was not deficient under the

first prong of the Strickland standard by his reliance on the law defining

permissible CSAAS testimony extant at the time of defendant's trial.           See

Strickland, 466 U.S. at 690 (finding "the reasonableness of counsel's challenged

conduct" is judged "on the facts of the particular case, viewed as of the time of

counsel's conduct"); see also State v. Allegro, 193 N.J. 352, 366 (2008) ("In

gauging whether a valid claim of ineffective assistance of counsel has been

presented, 'the court must judge the reasonableness of counsel's challenged

conduct on the facts of the particular case, viewed as of the time of counsel's

conduct.'" (quoting State v. Castagna, 187 N.J. 293, 314 (2006))).

      Any arguments asserted by defendant that we have not addressed are

without sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(2).

      Affirmed.


                                                                          A-3931-17T1
                                       16